DETAILED ACTION
Claims 1-3, 8-16 and 19 are currently pending.
Claims 4-7, 17-18 and 20 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. 

I. 35 U.S.C. 101 
	Examiner has considered Applicant’s arguments regarding 35 U.S.C. 101 but they are not persuasive. Applicant argues that the claimed method does not recite a limitation of the human mind. See Remarks page 6. Examiner disagrees. Applicant points to the “first neural network trained to classify a predetermined set of conditions and trained to classify the one or more digital color images based on a set of dental conditions” as evidence the method cannot be performed in the human mind. However, as stated in the Non-Final Rejection mailed 05/24/2022, the claimed neural network is claimed at a high level of generality. The claimed neural network is trained to classify a “predetermined set of conditions” and classify a color image based on these set of dental conditions. Without any further detail on the training of the neural network, what the predetermined dental conditions are, or any manipulation of the digital color images, this remains a broad recitation of generic computer implementations of a method of a trained physician looking at a digital image of tooth and making a diagnosis based on observed conditions of the teeth. 
	However, independent claims 16 and 19 have incorporated limitations which meaningfully tie the neural network to a practical application through the detection of the interproximal invasion and assessment based on the interproximal invasion and the ratio of chewable surface. Therefore claims 16  and 19 are not rejected under 35 U.S.C. 101. This analysis applied for dependent claims 12 and 13 as well. 

II. 35 U.S.C. 102
	Applicant argues Ricci does not teach a neural network trained to classify a set of dental conditions. Examiner disagrees. In [0037] Ricci discloses using a deep neural network to identify different dental image landmarks by matching to an annotated dental image anatomy and/or an annotated dental image pathology dataset. Ricci further discloses in [0080-81] an artificial intelligence model to identify at least one dental characteristic (classify a dental condition) associated with at least one patient data. Therefore, Ricci teaches each and every element of the claim and all rejections are maintained below. 

	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8-11 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the mental process of evaluating a dental image and making a health assessment without significantly more. 
Regarding independent claim 1, the claim recites inputting a digital color image into a neural network and obtaining a health assessment from a neural network, as well we general computer limitations such as a processor, a computer readable medium, and a handheld camera. Under step 2A prong one the claim is directed to a mental process, the mental process of making a judgement based on an image of an oral cavity. The neural network is recited at a high level of generality with no specifics on how the images are processed within the neural network to obtain a health assessment. One of ordinary skill in the art could reasonably perform the steps of observing a dental health image and making a health assessment based on their own judgement (a neural network). Under step 2A prong two, the claim fails to be integrated into a practical application because there is nothing that meaningfully ties the assessment of the image to a practical application. The claim only recites the neural network at a high level of generality and generic computer components. Finally, under step 2Bof the analysis the claim fails to contain any limitations which amount to significantly more than the abstract idea. 
Dependent claims 2-3 and 8-9 fail to remedy the abstract idea of claim 1. The claims add limitations such as the kind of image which may be input, the classifications which may be used, and other factors which may be taken into account when forming the judgement. These limitations fail to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 
Regarding independent claim 10, the claim recites inputting a digital color image and an xray image into a neural network and obtaining a health assessment from a neural network, as well we general computer limitations such as a processor, a computer readable medium, and a handheld camera. Under step 2A prong one the claim is directed to a mental process, the mental process of making a judgement based on an image of an oral cavity. The neural network is recited at a high level of generality with no specifics on how the images are processed within the neural network to obtain a health assessment. One of ordinary skill in the art could reasonably perform the steps of observing a dental health image and making a health assessment based on their own judgement (a neural network). Under step 2A prong two, the claim fails to be integrated into a practical application because there is nothing that meaningfully ties the assessment of the image to a practical application. The claim only recites the neural network at a high level of generality and generic computer components. Finally, under step 2B of the analysis the claim fails to contain any limitations which amount to significantly more than the abstract idea. 
Dependent claims 11 and 14-15 fail to remedy the abstract idea of claim 10. The claims add limitations such as classification thresholds and other factors which may be taken into account when forming the judgement. These limitations fail to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ricci (US 2021/0201489 filed 12/30/2019, provisional is provided). 
Regarding claim 1, Ricci teaches: 
A system comprising:  
2a processor; (Ricci [0147] processor with memory)
  3a handheld camera coupled to the processor and configured 4to be inserted in an oral cavity and capture one or more digital color 5images of a tooth from inside the oral cavity, (Ricci [0258] dental image is obtained from…a toothbrush with imaging device being a camera. See support in provisional application page 8)  and 
 6a computer readable medium coupled to the processor and 7configured to store executable control logic, the control logic 8configured to: (Ricci [0147] processor with memory. provisional support page 6)
 9input the one or more digital color images in a first 10neural network trained to classify a predetermined set of dental conditions and configured to classify the one or more digital 11color images based on the predetermined set of dental conditions (Ricci [0258] dental image is obtained from…a toothbrush with imaging device being a camera. See also [0037] dental image may be processed with a deep neural network to detect landmarks by matching to an annotated dataset. [0080-81] identify a dental characteristic associated with a patient dataset See support in provisional application page 8, pages 11-13)  and
  13generagen generate a treatment plan or restorative action for the tooth based on the 14classification result from the first neural network.  (Ricci [0041] the system may match and identify a dental image landmarks and provide treatment recommendations (or no treatment recommendations). See support in provisional application page 8, pages 11-13) 

Regarding claim 2, Ricci teaches: 
The system of claim 1, wherein the computer readable 2medium is further configured to store executable control logic to:  3input one or more x-ray images of the tooth in a second 4neural network configured to measure and classify the one or more 5images, wherein the second neural network is trained to classify the one or more 6x-ray images of the tooth; (Ricci [0258] dental image is obtained from…an xray See also [0037] dental image may be processed with a deep neural network to detect landmarks by matching to an annotated dataset. See support in provisional application page 8, pages 11-13) and 
 7genergenerate a health assessment for the tooth based on 8classification result from the second neural network.  (Ricci [0040-41] the system may match and identify a dental image landmarks and provide treatment recommendations (or no treatment recommendations. See support in provisional application page 8, pages 11-13)

Regarding claim 3, Ricci teaches: 
The system of claim 1, wherein the first neural network and 2the second neural network are stored in a second computer readable  medium in a remote server computer.  (Ricci [0061-62] centralized server such as cloud computing user may access through user device, provisional support page 6)

Regarding claim 10, Ricci teaches: 
A device for assessing health of a tooth, the device 2comprising: 
 3a processor; (Ricci [0147] processor with memory)
  4a camera coupled to the processor and configured to be 5inserted in an oral cavity and capture one or more digital color  images of a tooth from inside the oral cavity, (Ricci [0258] dental image is obtained from…a toothbrush with imaging device being a camera)  and  21
 a computer readable medium coupled to the processor and  configured to store executable control logic, the control logic 9configured to: 
 10input the one or more digital color images in a first 11neural network trained to classify a predetermined set of dental conditions and  to classify the one or more digital 12color images, based on the predetermined set of dental conditions (Ricci [0258] dental image is obtained from…a toothbrush with imaging device being a camera. See also [0037] dental image may be processed with a deep neural network to detect landmarks by matching to an annotated dataset. See support in provisional application page 8, pages 11-13)  
14input one or more x-ray images of the tooth in a 15second neural network trained to classify the predetermined set of dental conditions, wherein the second neural network classifies 17the one or more x-ray images of the tooth;  (Ricci [0258] dental image is obtained from…an xray See also [0037] dental image may be processed with a deep neural network to detect landmarks by matching to an annotated dataset. See support in provisional application page 8, pages 11-13)
18genera generate a health assessment for the tooth based on 19classification result from the first neural network and the 20second neural network.  (Ricci [0040-41] the system may match and identify a dental image landmarks and provide treatment recommendations (or no treatment recommendations. See support in provisional application page 8, pages 11-13)


Regarding claim 11, Ricci teaches: 
The device of claim 10, wherein the first neural network and 2the second neural network are stored on the computer readable 3medium.  (Ricci [0061-62] centralized server such as cloud computing user may access through user device)


Allowable Subject Matter
	Claims 8-9 and 14-15 are not rejected under the prior art and would be allowable if rewritten in independent form, including all intervening claims,  and the above rejections under 35 U.S.C. 101 were overcome. 
	Regarding claim 8, neither the closest known prior art, nor any reasonable combination thereof teaches: 
The system of claim 1, wherein the first neural network is 2configured to implement a degree of variance in the classification based 3on additional external information comprising specific medical history, 4specific habit and diet.  

Regarding claim 9, neither the closest known prior art, nor any reasonable combination thereof teaches:
The system of claim 2, wherein the second neural network 2classifies the one or more x-ray images based on the ratio between the 3area of the tooth that show sign of restoration and the area of the tooth 4that is intact without decay.  

Regarding claim 14, neither the closest known prior art, nor any reasonable combination thereof teaches:
The device of claim 10, wherein the health assessment of 2the tooth is based on type of restoration on the tooth, size of the 3restoration, and dimensions of the restoration.  

Regarding claim 15, neither the closest known prior art, nor any reasonable combination thereof teaches:
The device of claim 10, wherein the health assessment 2includes an amount of restoration material needed to fill one or more 3cavities.  



Claims 12-13 are objected to as being dependent upon a rejected base claim and would be allowable if rewritten in independent form. 
Regarding claim 12, neither the closest known prior art, nor any reasonable combination thereof teaches:
The device of claim 10, wherein the first neural network 2classifies the one or more images based on the ratio of a first area of 3the tooth having lesions and a second area of the tooth being the 4chewable surface of the tooth which is inclusive of the first area, and  5wherein when the first area is more than 1/3 of the second area, the 6tooth is classified as high risk.  

Regarding claim 13, neither the closest known prior art, nor any reasonable combination thereof teaches:
The device of claim 10, wherein the first neural network 2classifies the one or more images based on the ratio of a first area of 3the tooth having existing fillings and a second area of the tooth being 4 the chewable surface of the tooth which is inclusive of the first area, and wherein when the first area is more than 1/3 of the second area, the  tooth is classified as high risk.  

Claims 16 and 19 are allowed.
Regarding claim 16, neither the closest known prior art, nor any reasonable combination thereof teaches:
wherein the health assessment is 2based on ratio of the chewable surface compared to the surface area of  the lesion, wherein if the surface area of the lesion is more than 1/3 of 23 the of total chewable surface area of the tooth, the tooth is classified as 5high-risk.  

Regarding claim 19, neither the closest known prior art, nor any reasonable combination thereof teaches:
wherein the control logic is further 2configured to detect interproximal invasion on the tooth and wherein the 3health assessment is classified as high-risk when interproximal invasion 4is detected.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/            Examiner, Art Unit 2666